Exhibit 10.1

 


EMPLOYMENT AGREEMENT


 

THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the “Agreement”) is made
effective as of August 1, 2005, by and between Western Gas Resources, Inc., a
Delaware corporation (hereinafter referred to as the “Corporation”), and Peter
A. Dea, (hereinafter referred to as the “Employee”).

 

WITNESSETH:

 

A.                                   The Corporation, its subsidiaries and
affiliates (the “Western Companies”), acquire, design, construct and operate
natural gas gathering and processing facilities, market, store and transport
natural gas, natural gas liquids and sulfur, market electrical power and explore
for, develop, and produce oil and gas.

 

B.                                     The Corporation desires to employ
Employee as its Chief Executive Officer and President, and Employee has agreed
to accept such position upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.                                      Employment.  The Corporation hereby
employs the Employee, and the Employee hereby accepts such employment with the
Corporation, upon the terms and conditions hereinafter set forth.  The term of
Employee’s employment shall commence on August 1, 2005 and continue until
July 31, 2008 unless it is earlier terminated in accordance with the provisions
of Section 12 hereof; provided, however, that if a Change of Control has
occurred during the term, the term shall expire no earlier than twenty-four (24)
months beyond the month in which such Change of Control occurred.

 

2.                                      Powers, Duties and Responsibilities.

 

a.                                       Employee shall devote his full time,
attention and effort to the business of the Western Companies during the
Corporation’s normal business hours and during such other times as are
reasonably necessary for the proper performance of his responsibilities
hereunder, provided that Employee may serve as an outside director for one other
public company, and as a committee member, director, or trustee of selected
nonprofit organizations, as long as such activities  do not interfere with the
performance of his duties under this Agreement

 

b.                                      Employee’s primary duties shall be to
act as Chief Executive Officer and President and shall perform the duties
customarily and reasonably associated with such position as assigned to him from
time to time by the Board of Directors of the Corporation.

 

c.                                       The Employee shall perform his duties
at the Corporation’s headquarters in Denver, Colorado.

 

1

--------------------------------------------------------------------------------


 

3.                                      Compensation and Bonus.

 

a.                                       For all of the services rendered by
Employee pursuant to this Agreement, the Corporation shall pay the Employee an
annual base salary of not less than $547,668 (hereinafter referred to as
(“Compensation”), payable in accordance with the Corporation’s normal pay
practices during the term of Employee’s employment.  In no event shall
Employee’s current annual base salary be decreased, but it may from time to time
be increased at the discretion of Corporation during the term of this
Agreement.  The Compensation shall be paid on a calendar-year basis and shall be
pro rated for any partial year.

 

b.                                      In addition to the Employee’s
Compensation, the Corporation shall pay to the Employee a bonus (the “Incentive
Bonus”) for each calendar year during the term of his employment in accordance
with the Corporation’s annual incentive compensation plan established for
executive officers, as amended.

 

4.                                      Officer/Director Insurance
Coverage—Costs of Defense. The Corporation shall provide to Employee
officer/director liability insurance coverage to cover any claims that may be
made arising from his past, present, or future activities on behalf of the
Western Companies, in the same manner and of the same kind as such insurance is
provided to the other officers and directors of the Corporation.

 

5.                                      Cooperation With Respect to
Investigations, Claims or Litigation.  During the term of Employee’s employment
and at all times thereafter, should a Western Company become involved in any
investigation, claim, or litigation relating to or arising out of Employee’s
past, present, or future duties with a Western Company or with respect to any
matters of which the Employee has knowledge, Employee agrees to fully, and in
good faith, cooperate with the Corporation with respect to such investigation,
claim, or litigation.  The Corporation shall reimburse Employee for his
reasonable out-of-pocket expenses incurred to provide such cooperation.

 

6.                                      Indemnification Agreement.  Exhibit ”A,”
attached hereto and incorporated herein by reference, is an Indemnification
Agreement by and between the Corporation and the Employee.  The Corporation and
the Employee each agree to execute and deliver such Indemnification Agreement
concurrently with the execution and delivery of this Agreement.  To the extent
any provision set forth in the Indemnification Agreement is in conflict with any
provision set forth in this Agreement, the provision set forth in the
Indemnification Agreement shall govern.

 

7.                                      Employee Benefits.  During the term of
employment, Employee shall be eligible to participate in all of the employee
benefit plans maintained by the Corporation, including, but not limited to, the
executive health plan (“Execu-Care”), 401(k) plan, retirement plan and the
long-term incentive plan maintained by the Corporation, in accordance with the
provisions of such plans, as such plans may be changed from time to time. 
Employee shall receive a maximum of six (6) weeks of paid personal time off
(“PTO”) per calendar year to be used in accordance with the terms of the
Corporation’s PTO policies, in lieu of all sick leave, vacation time and other
similar programs of any kind or nature permitting an employee to be absent from
work that are maintained by the Corporation for its executive officers, to be
taken at such time and manner as to not unreasonably interfere with the
performance of his duties.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in any existing Stock Option Agreement
or similar agreement between the Corporation and Employee, all stock options
that (i) were previously issued to Employee by the Corporation, (ii) were not
vested on December 31, 2004, and (iii) were originally issued to Employee for an
exercise price less than the fair market value of the Corporation’s stock on the
date of issuance shall expire no later than two and one-half (2½) months
following the year in which they first become vested.  This provision is
intended to cause such options not to constitute “deferred compensation” for
purposes of Section 409A of the Internal Revenue Code of 1986 (the “Code”) and
Internal Revenue Notice 2005-1 and shall be interpreted accordingly.

 

8.                                      Confidential Information. Employee
acknowledges that pursuant to the employment hereunder, Employee occupies a
position of trust and confidence. Accordingly, in order to facilitate the
performance of this Agreement and the activities contemplated by this Agreement,
the Western Companies may disclose to Employee or Employee may develop or obtain
certain proprietary or confidential information (“Confidential Information”) of
the Western Companies. Subject to the last sentence of this section, during the
term of Employee’s employment and after the termination of Employee’s
employment, Employee hereby agrees not to use or to disclose to any person,
other than in the discharge of his duties under this Agreement, any
“Confidential Information” of the Western Companies, including, but not limited
to, any information concerning the business operations, business strategies, or
internal structure of the Western Companies, the customers or clients of the
Western Companies, any acquisition strategies of the Western Companies, the gas
and other products, marketing or transportation strategies of the Western
Companies, the terms of any gas gathering, processing, marketing, or
transportation contracts entered into by the Western Companies, past, present or
future research done by the Western Companies respecting the business or
operations of the Western Companies, or customers or clients or potential
customers or clients of the Western Companies, personnel data of the Western
Companies, product or process knowledge, the Employee’s work performed for, or
relating to or for, any customer or client of any Western Company or the gas or
other product pricing for any customer or client of any Western Company, any
method or procedure relating or pertaining to projects developed by any Western
Company or contemplated by any Western Company to be developed, or any gas
gathering, processing, drilling, marketing, or transportation project that any
Western Company is developing, or any plans or strategy related to the
foregoing. Information shall not be deemed to be Confidential Information for
purposes of this Agreement that: (i) is or hereafter becomes publicly known
through no act or omission of the Employee; (ii) is received by Employee without
restriction on disclosure from a third party who disclosed the information
without violating any restriction on confidentiality or disclosure; or (iii) is
independently developed after the termination of Employee’s employment with the
Corporation by Employee without reference to the Confidential Information and
without violation of any confidentiality restriction.  The restrictions in this
paragraph shall not apply commencing two years after Employee’s termination of
employment if there has occurred a Change of Control as defined in
Section 15(a)(4).

 

If the Employee violates this agreement of confidentiality, the Corporation
shall, in addition to any other remedy provided by law, be permitted to pursue
an action for injunctive relief, monetary damages, or both. The Employee
acknowledges that all such Confidential Information constitutes confidential
and/or proprietary information of the Western Companies

 

3

--------------------------------------------------------------------------------


 

and agrees that such Confidential Information shall be kept confidential, such
Confidential Information shall be used solely for the purpose of performing the
obligations hereunder or activities contemplated by this Agreement, and that he
shall not otherwise disclose or make use of such Confidential Information except
in response to a court order.

 

9.                                      Non-Solicitation. During Employee’s
employment hereunder and for a period of one (1) year thereafter, Employee shall
not engage in any of the following: (a) hire, offer to hire (or participate in
the hiring or offer to hire of) any officer or employee of any Western Company;
or (b) directly solicit any current customer of the Corporation at any time
during Employee’s term of employment with the Corporation; provided, however,
the one (1) year period shall be reduced to six (6) months if Employee is
terminated by the Corporation without Cause or Employee terminates his
employment for Good Reason after a Change of Control, as defined in
Section 15(a)(4). This provision, however, shall not be construed to require the
Employee to violate any law forbidding anti-competitive practices or any law
regarding anti-trust.

 

In addition, nothing contained herein shall prevent Employee from hiring any
officer or employee of any Western Company as a result of a general solicitation
in a publicly-available publication, including the internet. In the event
Employee violates this non-solicitation provision, any Western Company shall, in
addition to any other remedy provided by law, be permitted to pursue an action
for injunctive relief, monetary damages, or both.

 

10.                               Ownership of Documents.  All information,
drawings, documents and materials, whether in writing, on computer disks,
computer hard drive, on magnetic tape or otherwise, prepared by the Employee in
connection with his employment, or which Employee obtains in the course of or as
result of his employment by the Corporation shall be the sole and exclusive
property of the Corporation and will be delivered to the Corporation by the
Employee on the earlier of a demand by the Corporation or promptly after
termination of his employment hereunder, together with all written, computer,
magnetic tape or other evidence of the information, drawings, documents and
materials, if any, furnished by any Western Company to the Employee in
connection with the Employee’s employment.

 

11.                               Agreement Not To Compete.  The parties hereto
recognize that the Employee is retained by the Corporation as part of a
professional, management and executive staff of the Corporation whose duties
include the formulation and execution of management policy. Therefore, the
Employee hereby agrees that during the term of his employment hereunder and for
a period of one (1) year after the termination of employment, he shall not act
or engage in material competition with the activities of or plans of any Western
Company as they exist up to the time of the Employee’s termination of
employment; provided, however, material competition by the Employee shall mean
that the Employee is involved in any business or investment activity in any
capacity, including, but not limited to, an employee, consultant, advisor,
agent, shareholder, independent contractor, investor, partner, member, owner or
otherwise, which activity directly competes with or has a material adverse
economic effect on any of the material business activities or business plans of
any Western Company. Material competition shall not include any activity
involving the gathering and processing business that is not within twenty-five
(25) miles of one of the Western Companies’ existing or planned gathering,
processing or generation facilities; an activity involving the storage or hub
business for natural gas or natural

 

4

--------------------------------------------------------------------------------


 

gas liquids that is not within one hundred (100) miles of an existing or planned
storage facility of any Western Company, and/or an activity involving the
purchase of oil or gas leases, the farming in of such leases or any similar
arrangement, that is not within five (5) miles of the boundaries of an existing
oil or gas lease of any Western Company, or not within five (5) miles from, or
the boundaries of, an oil, gas, or mineral lease, or fee property (collectively
“Property”), the acquisition of which the Corporation has already Commenced
prior to the date of Employee’s termination.  For purposes of this section,
Commenced shall mean the expenditure of funds for  the acquisition of Property,
the negotiation for Property, or the authorization by an officer of the
Corporation for the expenditure of money for the acquisition of Property. In the
event the Employee violates this agreement not to compete, the Corporation
shall, in addition to any other remedies provided by law, be permitted to pursue
an action for injunctive relief (preliminary or permanent), monetary damages, or
both.  Provided, however, the one (1) year period shall be reduced to six months
(6) if Employee is terminated by the Corporation without Cause or Employee
terminates his employment for Good Reason after a Change of Control, as defined
in Section 15(a)(4).

 

12.                               Termination of Employment.  Employee’s
employment pursuant to this Agreement shall terminate upon the first to occur of
the following events:

 

a.                                       The Employee’s death.

 

b.                                      The Employee’s disability, as that term
is defined pursuant to the Corporation’s disability insurance plan covering its
officers.

 

c.                                       The Employee’s written election to
terminate employment, to be effective ninety (90) days thereafter unless an
earlier effective date is specified by the Corporation, with or without Good
Reason.

 

d.                                      The Corporation’s written election to
terminate Employee’s employment without “Cause.”

 

e.                                       The Corporation’s written election to
terminate the Employee’s employment for “Cause.”

 

Cause.  For purposes of this Agreement, a termination of employment is for
“Cause” if the Employee has been convicted of a felony involving moral
turpitude, or if the termination is evidenced by a resolution adopted in good
faith by two-thirds of the Board that the Employee (a) intentionally and
continually failed substantially to perform his reasonably assigned duties with
the Corporation (other than a failure resulting from the Employee’s incapacity
due to physical or mental illness or from the Employee’s assignment of duties
that would constitute “Good Reason,” as hereinafter defined), which failure
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance has been delivered to the Employee specifying
the manner in which the Employee has failed substantially to perform, or
(b) intentionally engaged in conduct that is demonstrably and materially
injurious to the Corporation; provided, however, that no termination of the
Employee’s employment shall be for Cause until (x) there shall have been
delivered to the Employee a copy of a written notice setting

 

5

--------------------------------------------------------------------------------


 

forth that the Employee was guilty of the conduct set forth in this section and
specifying the particulars thereof in detail, and (y) the Employee shall have
been provided an opportunity to be heard in person by the Board (with the
assistance of the Employee’s counsel if the Employee so desires). Nothing
contained herein excuses the Employee’s failure to perform his job duties during
the notice period.  The suspension of Employee’s employment and duties during
the notice and hearing period described above shall not constitute Good Reason. 
Neither an act nor a failure to act on the Employee’s part shall be considered
“intentional” unless the Employee has acted or failed to act with a lack of good
faith and with a lack of reasonable belief that the Employee’s action or failure
to act was in the best interest of the Corporation.  Notwithstanding anything
contained in this Agreement to the contrary, no failure to perform by the
Employee if Employee has terminated for Good Reason shall constitute Cause for
purposes of this Agreement.

 

“Good Reason” shall mean any of the following events that have not been cured by
the Corporation within thirty (30) days of the Corporation’s receiving notice
thereof from Employee:  (i) any material breach by the Corporation of its
obligations under this Agreement, including the failure of the Corporation to
pay Employee the Compensation or bonus, if any, or to provide the benefits, if
any, in accordance with this Agreement; (ii) any material diminishment in
Employee’s status, title, duties, functions, responsibilities or authority or a
change that requires Employee to report to someone other than the Board, or a
material reduction of base salary or benefits; or (iii) the Corporation’s
requiring Employee to be based anywhere other than within twenty-five (25) miles
of Employee’s current principal place of employment except for required travel
on the business of the Corporation, or, in the event Employee consents to such
relocation, the failure of the Corporation to pay or reimburse Employee for the
reasonable costs incurred by Employee in connection with such relocation.

 

13.                               Compensation Upon Termination of Employment;
No Stacking of Benefits.  In the event Employee’s employment is terminated
pursuant to Section 12 prior to July 31, 2008 (or the extended term as provided
in section 1), Employee will receive no compensation, other amounts or benefits
from the Corporation except those amounts paid by the Corporation under Sections
14, 15, 16, or 17.  There shall be no stacking of any benefits paid pursuant to
this Agreement.  For example, as an illustration only, if Employee receives
compensation under Section 15(a)(2), he is not entitled to receive any
compensation under Section 15(a)(1) or any other compensation relating to the
balance of the term of this Agreement.  If the Employee’s employment terminates
upon expiration of the term set forth in Section 1, Employee shall receive no
compensation, other amounts, or benefits from the Corporation; provided,
however, if the Corporation gives Employee written notice of its election to
enforce the agreement not to compete in Section 11 hereof within thirty (30)
days of such termination of employment, then Employee shall be entitled to
severance pay in an amount equal to the sum of his most recent Compensation and
fifty percent (50%) of his Incentive Bonus for the calendar year preceding such
termination of employment.  Such severance pay will be paid to Employee in a
lump sum within sixty (60) days following such termination of employment.

 

14.                               Employee’s Rights and Obligations Upon Death
or Disability.  If the Employee’s employment is terminated pursuant to
Section 12(a) or (b) as a result of death or disability, then the Employee shall
be entitled to the following in full satisfaction of all of his

 

6

--------------------------------------------------------------------------------


 

rights under this Agreement or at law:

 

a.                                       Employee’s Right to Compensation and
Benefits.  Employee shall be entitled to the pro-rata share of Compensation and
employee benefits, if any, that have been earned but not paid through the date
of Employee’s death or disability.  Employee shall be entitled only to such
Incentive Bonus, if any, that has been previously authorized by the Board, pro
rated for the calendar year for which the bonus has been authorized, through the
date of Employee’s death or disability.  For purposes of this Agreement, an
Incentive Bonus shall be deemed to be authorized on the date that the Board
fixes the criteria to be met in order for the Employee to earn his bonus.  All
payments to which Employee is entitled pursuant to this Section 14(a) shall be
paid within sixty (60) days following the date of the Employee’s termination .

 

b.                                      Employee’s Obligations.  Notwithstanding
such termination of employment, if the Employee is terminated as a result of
disability, Employee shall remain bound by the provisions of Sections 5, 8, 9,
10 and 11 hereof.

 

15.                               Employee’s Rights and Obligations Upon
Termination of Employment By the Corporation Without Cause or By Employee for
Good Reason.  If Employee’s employment is terminated by the Corporation without
Cause pursuant to Section 12(d) herein or is terminated by the Employee for Good
Reason pursuant to Section 12(c), then Employee shall be entitled to the
following in full satisfaction of his rights under this Agreement or at law:

 

a.                                       Severance Pay.

 

(1)                                  Employee shall be entitled to severance pay
in an amount equal to his most recent Compensation, plus his Incentive Bonus for
the calendar year preceding such termination of employment.  Such severance pay
will be payable in a lump sum within sixty (60) days following such termination
of employment.

 

(2)                                  Notwithstanding anything else contained
herein, in the event Employee’s employment is terminated without Cause or with
Good Reason within one (1) year after a Change of Control of the Corporation (as
hereinafter defined), then the Employee shall be entitled to severance pay equal
to the sum of three (3) times his most recent Compensation and three (3) times
his Incentive Bonus for the calendar year preceding such termination of
employment, reduced by any Compensation, Incentive Bonus or severance pay paid
or earned but not yet paid to the Employee after the date the Change of Control
of the Corporation occurred and before the date of termination of employment. 
Severance pay pursuant to this section shall be paid to the Employee in a lump
sum within sixty (60) days following termination without Cause or with Good
Reason following a Change of Control of the Corporation.

 

(3)                                  Notwithstanding anything else contained
herein, in the event Employee’s employment is terminated without Cause or with
Good Reason within sixty (60) days prior to the release of a press release
regarding a Change of Control of the Corporation, then the Employee shall be
entitled to severance pay equal to three (3) times his Compensation and three
(3) times his Incentive Bonus for the preceding twelve (12) month period,
reduced by any

 

7

--------------------------------------------------------------------------------


 

Compensation, Incentive Bonus or severance pay paid or payable to the Employee
after the date of termination and before the date the Change of Control of the
Corporation occurred.  Severance pay pursuant to this section shall be payable
to the Employee within sixty (60) days following such termination of employment,
but before the date of the Change of Control of the Corporation.

 

(4)                                  For purposes of this Agreement, “Change of
Control” shall mean (a) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board of Directors and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to, a
consent solicitation, relating to the election of directors of the Corporation)
whose appointment or election by the Board of Directors or nomination for
election by the Corporation’s stockholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved or recommended; (b) any person or entity
acquires, directly or indirectly, securities of the Corporation (not including
in the securities beneficially owned by such Person any securities acquired
directly from the Corporation) representing thirty-five percent (35%) or more of
the combined voting power of the Corporation’s then outstanding securities,
excluding any person who acquires such ownership in connection with a merger or
consolidation of the Corporation or any direct or indirect subsidiary of the
Corporation with any other corporation immediately following which the
individuals who comprise the Board of Directors of the Corporation immediately
prior thereto constitute at least a majority of the Board of Directors of
(i) any parent of the Corporation or the entity surviving such merger or
consolidation, or (ii) if there is no such parent, of the Corporation or such
surviving entity; (c) a merger or consolidation of the Corporation or any direct
or indirect subsidiary of the Corporation other than a merger or consolidation
immediately following which the Board of Directors of the Corporation prior
thereto constitute a majority of the Board of Directors of the Corporation, the
entity surviving such merger or consolidation or parent thereof; (d) the
stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation or there is consummated a sale of all or
substantially all of the Corporation’s assets other than a sale of all or
substantially all of the Corporation’s assets immediately following which the
individuals who comprise the Board of Directors immediately prior thereto
constitute at least a majority of the Board of Directors of the entity to which
such assets are sold or disposed or any parent thereof.  Notwithstanding the
foregoing, a “Change of Control” shall not be deemed to have occurred by virtue
of the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

 

(5)                                  In the event of a Change of Control, which
is not followed by a termination of the Employee without Cause or with Good
Reason, Employee shall continue to serve the Corporation by the performance of
the job and duties described in Section 2 hereof, and the Employee shall be
employed in the Corporation’s offices in Denver, Colorado with no change in
responsibilities or duties.

 

8

--------------------------------------------------------------------------------


 

b.                                      Employee’s Right to Compensation and
Benefits.  Employee shall be entitled to the pro rata share of Compensation and
employee benefits, if any, that have been earned but not paid through the date
of termination of employment.  Employee shall only be entitled to such 
additional bonus, if any, that has been previously authorized by the Board, pro
rated for the calendar year for which the bonus has been authorized, through the
date of Employee’s termination of employment.  For purposes of this Agreement, a
bonus shall be deemed to be authorized on the date that the Board fixes the
criteria to be met in order for the Employee to earn his bonus.  All payments to
which Employee is entitled pursuant to this Section 15(b) shall be paid in a
lump sum within sixty (60) days of Employee’s termination.

 

c.                                       Employee’s Obligations. 
Notwithstanding such termination of employment, Employee shall remain bound by
the provisions of Sections 5, 8, 9, 10 and 11 hereof.

 

d.                                      Stock Options.  Employee’s nonvested
stock options and restricted stock shall become one hundred percent (100%)
vested upon a termination of employment by the Corporation without Cause or by
Employee with Good Reason. Employee shall have in all events sixty (60) days in
which to exercise his options in the event of his termination unless he is
terminated for Cause by the Corporation or unless Employee terminates this
Agreement without Good Reason.

 

e.                                       Golden Parachute Payments.   In the
event that there is a Determination (as defined below) that Employee is subject
to any excise tax pursuant to Section 4999 of the Code or otherwise by reason of
(a) any payment or distribution by the Corporation or its affiliated companies
to or for the benefit of Employee, (b) the vesting of any stock options or
restricted stock awarded to or for the benefit of Employee by the Corporation or
any of its affiliated companies, (c) any other fact or circumstance arising in
connection with this Agreement or Employee’s employment with the Corporation
(such excise tax, together with any interest or penalties imposed with respect
thereto, are hereinafter collectively referred to as the “Excise Tax”), the
Corporation shall make a payment to Employee (the “Grossed-Up Payment”) in an
amount such that after payment by Employee of all taxes (including any interest
and penalties imposed with respect to such taxes), including, without
limitation, any income taxes and excise taxes, imposed upon the Grossed-Up
Payment, the Employee shall retain an amount of the Grossed-Up Payment equal to
the Excise Tax.  The Corporation shall engage at its expense an outside
accounting firm to determine whether Employee is subject to an Excise Tax, the
amount of such Excise Tax, and the amount of any Grossed-Up Payment due to
Employee pursuant to this section, as well as the underlying assumptions used to
make these determinations (the “Determination”).  This Determination shall be
made within ten (10) business days of the receipt of notice from Employee or the
Corporation that there may have been an event giving rise to a liability for
Excise Tax, and the Corporation shall pay the Employee the Grossed-Up Payment
within five (5) days of the receipt of the Determination.  If any of the
assumptions used in making the Determination subsequently proves to be
incorrect, inaccurate, or otherwise in error, and if by reason thereof Employee
is obligated to pay more in taxes, interest and penalties, than was assumed in
the Determination, Employee shall notify the Corporation of such fact, and the
Corporation shall request the outside accounting firm to recompute the amount of
the Grossed-Up Payment due to Employee using the correct facts (the “Revised
Determination”).

 

9

--------------------------------------------------------------------------------


 

This Revised Determination shall be made within ten (10) business days of the
receipt of the notice from Employee, and the Corporation shall pay the Employee
the difference between the Grossed-Up Payment as computed under the Revised
Determination and the Grossed-Up Payment as computed under the original
Determination within five (5) days of the receipt of the Revised Determination,
with the result that Employee is held harmless on an after-tax basis for any
excise or income tax (including resulting interest and penalties).  The
Grossed-Up Payment shall be made within sixty (60) days of termination.

 

16.                               Employee’s Rights and Obligations Upon
Termination of Employment by the Corporation With Cause.  If Employee’s
employment is terminated by the Corporation with Cause pursuant to
Section 12(e) herein, then the Employee shall be entitled to the following in
full satisfaction of all of his rights under this Agreement or at law.

 

a.                                       Severance Pay.  Employee shall not be
entitled to any severance pay.

 

b.                                      Employee’s Rights to Compensation and
Benefits.  Employee shall be entitled only to the pro rata share of Compensation
and Employee Benefits, if any, earned but not paid through the date of
termination of employment.  Employee shall only be entitled to such  additional
bonus, if any, that has been previously authorized by the Board, pro rated for
the calendar year for which the bonus has been authorized, through the date of
Employee’s termination of employment.  For purposes of this Agreement, a bonus
shall be deemed to be authorized on the date that the Board fixes the criteria
to be met in order for the Employee to earn his bonus.   All payments to which
Employee is entitled pursuant to this Section 16(b) shall be paid within sixty
(60) days following Employee’s termination.

 

c.                                       Employee’s Obligations. Notwithstanding
such termination of employment, Employee shall remain bound by the provisions of
Sections 5, 8, 9, 10 and 11 hereof.

 

17.                               Employee’s Rights and Obligations Upon
Termination of Employment By Employee.  If Employee’s employment is terminated
by the Employee pursuant to Section 12(c) herein without Good Reason, then the
Employee shall be entitled to the following in full satisfaction of all of his
rights under this Agreement or at law:

 

a.                                       Severance Pay.  Employee shall be
entitled to no severance pay.

 

b.                                      Employee’s Rights to Compensation and
Benefits.  Employee shall be entitled to the pro rata share of Compensation and
Employee Benefits, if any, that have been earned but not paid through the
effective date of such termination of employment. Employee shall be entitled
only to such additional bonus, if any, that has been previously authorized by
the Board, pro rated for the calendar year for which the bonus has been
authorized, through the date of Employee’s termination of employment.  For
purposes of this Agreement, a bonus shall be deemed to be authorized on the date
that the Board fixes the criteria to be met in order for the Employee to earn
his bonus.  All payments to which Employee is entitled pursuant to this
Section 17(b) shall be paid within sixty (60) days following Employee’s
termination.

 

10

--------------------------------------------------------------------------------


 

c.                                       Employee’s Obligations. 
Notwithstanding such termination of employment, Employee shall remain bound by
the provisions of Sections 5, 8, 9, and 10 hereof.  In addition, the provisions
of Section 11 shall apply only if the Corporation has made the election
described in Section 13.

 

18.                               Directorship.  Upon the effective date of this
Agreement, Employee shall be elected as a member of the Board and shall serve in
such capacity during the term of his employment with the Corporation and shall
be entitled to all benefits provided to the members of the Board.  Upon
Employee’s termination of employment, for any reason, Employee agrees to resign
immediately from his position as a member of the Board.

 

19.                               Benefit.  This Agreement shall inure to the
benefit of and be binding upon the Corporation, its successors and assigns,
including, but not limited to (i) any corporation that may acquire all or
substantially all of the Corporation’s assets and business, (ii) any corporation
with or into which the Corporation may be consolidated or merged, or (iii) any
corporation that is the successor corporation in a share exchange and the
Employee, his heirs, guardians and personal and legal representatives.

 

20.                               Notices.  All notices and communications
hereunder shall be in writing and shall be deemed delivered when deposited with
a national courier, or in express mail with the U.S. Postal Service, for
delivery no more than two (2) business days after such deposit, and, if intended
for the Corporation, shall be addressed to it to the attention of its Chairman
of the Board and its General Counsel at:

 

Western Gas Resources, Inc.

1200 Denver Place Plaza Tower

1099 18th Street

Denver, Colorado 80202-1955

 

or at such other address that the Corporation shall have given notice to the
Employee in the manner herein provided, and if intended for the Employee, shall
be addressed to him at his last known residence, or at such other address at
which the Employee shall have given notice to the Corporation in the manner
provided herein:

 

Employee:  Peter A. Dea

Address:  28006 Meadowlark Drive

Golden, CO 80401

 

21.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado.

 

22.                               Severability.  In the event one or more of the
provisions contained in this Agreement, or any application thereof, shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein, or any other
application or modification thereof, shall not in any way be affected or
impaired.  The parties further agree that any such invalid, illegal or
unenforceable provision or restriction shall be deemed modified so that it shall
be enforced to the greatest extent permissible under law, and

 

11

--------------------------------------------------------------------------------


 

to the extent that any court of competent jurisdiction determines any provision
or restriction herein to be overly broad or unenforceable, such court is hereby
empowered and authorized to limit such provision or restriction so that it is
enforceable for the longest duration of time, within the largest geographical
area and with the broadest scope.

 

23.                               Miscellaneous.

 

a.                                       Counterparts.  This Agreement may be
executed in more than one copy, each copy of which shall serve as an original
for all purposes, but all copies shall constitute but one and the same
Agreement.

 

b.                                      Assignment.  This Agreement is personal
to each of the parties hereto, and neither party may assign nor delegate any of
such party’s rights or obligations hereunder without first obtaining the written
consent of the other party.

 

c.                                       Headings.  All headings set forth in
this Agreement are intended for convenience only and shall not control or affect
the meaning, construction or effect of this Agreement or of any of the
provisions hereof.

 

d.                                      Gender, Plurals and Pronouns. 
Throughout this Agreement, the masculine gender shall include the feminine and
neuter, and the singular shall include the plural and vice versa, wherever the
context and facts require such construction.

 

e.                                       Binding Arbitration, Attorneys’ Fees
and Expenses.  If any dispute arises between the parties to this Agreement with
respect to any amounts due hereunder to any one of the parties (but not as to
whether the Corporation is obligated to provide legal representation to the
Employee pursuant to Section 4 hereof), then both parties shall submit the
dispute to binding arbitration.  Both parties agree to be bound by the decision
of such arbitration.  The obligation to submit to binding arbitration shall not
prevent either party from seeking a court order or an injunction enforcing the
term of this Agreement.  In the event of any binding arbitration between the
parties, or any litigation to enforce any provision of this Agreement or any
right of either party, the unsuccessful party to such arbitration or litigation
shall pay the successful party all costs and expenses, including reasonable
attorneys’ fees, incurred.

 

f.                                         Waiver of Breach.  The waiver by any
party hereto of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any party.

 

g.                                      Entire Agreement.  Except for the
Indemnification Agreement and the Stock Option Plans, this Agreement contains
all agreements, understandings, and arrangements between the parties hereto and
no other exists.  Except for the Indemnification Agreement and the Stock Option
Plans, all previous agreements, understandings, and arrangements between the
parties relating to employment are terminated by this Agreement.  This Agreement
may be amended, waived, changed, modified, extended or rescinded only by a
writing signed by the party against whom such amendment, waiver, change,
modification, extension or rescission is sought.

 

12

--------------------------------------------------------------------------------


 

h.                                      Compliance with Code Section 409A.  The
compensation provisions of this Agreement are intended to comply with the
requirements of Code Section 409A and shall be interpreted accordingly.  In
addition, if any guidance, including notices, rulings, regulations, and the
like, are issued by the Internal Revenue Service that require a modification to
this Agreement to avoid acceleration of income under Code Section 409A, then, if
requested by Employee, the Corporation and Employee shall make such modification
so long as the business and economic terms of this Agreement are not materially
altered.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.

 

 

CORPORATION:

 

 

 

 

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ James Senty

 

 

 

 

James Senty, authorized on behalf of
the Board of Directors


 


 


 


 


 


 


 


 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

/s/ Peter A. Dea

 


 


 


 


PETER A. DEA

 

13

--------------------------------------------------------------------------------

 